1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2
                                                                     Nov 12, 2019
                                                                         SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     MARTIN VILLANUEVA; JOHN                     No. 1:18-cv-03125-SMJ
5    DOE, Trustee; and GABELO
     TLATELPA,                                   ORDER DENYING
6                                                DEFENDANTS’ SUMMARY
                               Plaintiffs,       JUDGMENT MOTION
7
                  v.
8
     WAL-MART INC., a foreign profit
9    corporation; JAKE CARLSTROM; and
     AARON RODRIGUEZ,
10
                               Defendants.
11

12         Before the Court, without oral argument, is Defendants Wal-Mart Inc., Jake

13   Carlstrom, and Aaron Rodriguez’s Motion for Summary Judgment Dismissing

14   Claims of Plaintiff Martin Villanueva, ECF No. 43. Having reviewed the pleadings

15   and the file in this matter, the Court is fully informed and denies the motion.

16         Judicial estoppel does not preclude the present claims against Carlstrom and

17   Rodriguez merely because Villanueva’s earlier bankruptcy filing listed Walmart as

18   a potential judgment debtor. Defendants cite no binding legal authority establishing

19   that if a bankruptcy petitioner fails to exhaustively list all prospective defendants

20   potentially liable to the petitioner, he or she is precluded from later suing those




     ORDER DENYING DEFENDANTS’ SUMMARY JUDGMENT MOTION - 1
1    alleged wrongdoers.

2          The remainder of Defendants’ summary judgment motion is moot because

3    the Court previously granted Plaintiffs’ unopposed motion to amend their complaint

4    and join the bankruptcy trustee to prosecute the present claims against Carlstrom

5    and Rodriguez. See ECF No. 77. However, the Court reminds Plaintiffs to comply

6    with Local Civil Rule 10(a)(3), which generally requires that a “John Doe” party be

7    named once he or she is identified through discovery.

8          In sum, Defendants have failed to show they are entitled to judgment as a

9    matter of law. See Fed. R. Civ. P. 56(a).

10         Accordingly, IT IS HEREBY ORDERED:

11                Defendants’ Motion for Summary Judgment Dismissing Claims of

12                Plaintiff Martin Villanueva, ECF No. 43, is DENIED.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel.

15         DATED this 12th day of November 2019.

16
                        SALVADOR MENDOZA, JR.
17                      United States District Judge

18

19

20



     ORDER DENYING DEFENDANTS’ SUMMARY JUDGMENT MOTION - 2
